          Case 1:19-cr-00690-KPF Document 97 Filed 12/31/20 Page 1 of 2


                                                                       MEMO ENDORSED


NEW JERSEY OFFICE                                                          NEW YORK OFFICE
130 POMPTON AVENUE                                                         48 WALL STREET, 5TH FLOOR
VERONA, NJ 07044                                                           NEW YORK, NY 10005
(973) 239-4300                                                             (646) 779-2746

                                     LORRAINE@LGRLAWGROUP.COM
                                        WWW.LGAULIRUFO.COM
                                         FAX: (973) 239-4310
                                              _________



                                                                December 18, 2020



Hon. Katherine Polk Failla
United States District Court Judge
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Federal Square
New York, NY 10007




                             Re: United States v. Tavarez (Luis Meson) (KPF)
                                   19 cr 690


Dear Judge Failla:
        Your Honor set bail for Mr. Meson in the above matter on December 7, 2020. The
conditions of bail included Mr. Meson having four financially responsible co-signors and
residing with one of the co-signors. Mr. Meson provided four co-signors that the United States
Attorney’s Office has approved as financially responsible, however, he has not been able to
secure a place to reside with one of the co-signors. Rather, the only available place for Mr.
Meson to reside is with a close friend of his and his family, Pedro Reyes, who is a United States
Citizen, with no criminal history. Mr. Reyes was not approved to co-sign as a financially
responsible person because he lost his job at the beginning of the pandemic and has not been able
to obtain employment since then. While Mr. Reyes has agreed to have Mr. Meson reside with
             Case 1:19-cr-00690-KPF Document 97 Filed 12/31/20 Page 2 of 2




   him, he only has a studio apartment, which would not permit Mr. Meson to properly quarantine
   once he leaves the MCC. Therefore, the defense is proposing that Mr. Meson be permitted to
   quarantine at the MCC, and then be released to live in the studio apartment with Mr. Reyes. It is
   the understanding of the defense that the MCC has a quarantine unit that it utilizes when inmates
   are going to and from court. The defense respectfully requests that Mr. Meson be permitted to
   utilize this quarantine unit prior to leaving the MCC. Accordingly, the defense respectfully
   requests that Mr. Meson’s bail conditions be slightly modified to permit him to live with Pedro
   Reyes, who has agreed to be a third-party custodian for Mr. Meson, after quarantining at the
   MCC. Nicholas Chiuchiolo, AUSA, has advised that the Government has no objection to Mr.
   Meson quarantining at the MCC, however, it takes no position as to Mr. Meson living with
   someone who has not been approved to be a financially responsible person.


                                                Respectfully submitted:
                                                s/
                                                Lorraine Gauli-Rufo
                                                Attorney for Luis Meson
   cc: Nicholas Chiuchiolo, AUSA
       Mollie Bracewell, AUSA
       Aline Fodr, AUSA




On December 7, 2020, the Court granted bail to Mr. Meson pursuant to
18 U.S.C. § 3142(i). After conferring with officials at the Manhattan
Correctional Center ("MCC"), the Court GRANTS Defendant's request to
quarantine at the MCC. The MCC is hereby directed to quarantine Mr.
Meson in order to facilitate Mr. Meson's safe release given the
ongoing COVID-19 pandemic. The Court understands that the earliest
the quarantine can begin is Monday, January 4, 2021, and that the
quarantine may exceed 14 days to allow for Mr. Meson to receive the
results of a COVID-19 test to be administered on the 14th day of his
quarantine. The appropriate officials at the MCC shall coordinate
with Defense counsel to ensure Mr. Meson's prompt and safe release
from detention. Additionally, Defendant's request to reside with Mr.
Reyes upon release is GRANTED.

Dated:      December 31, 2020                            SO ORDERED.
            New York, New York




                                                     2   HON. KATHERINE POLK FAILLA
                                                         UNITED STATES DISTRICT JUDGE
